PER CURIAM.
The' defendant was convicted after a trial by jury of armed robbery, a violation of R.S. 14:64, and was sentenced to thirty years imprisonment without benefit of parole, probation or suspension of sentence. Upon this appeal the defendant relies on thirteen assignments of error for a reversal of his conviction and sentence. We find no merit in the assignments of error.1
*893Accordingly, we affirm the defendant’s conviction and sentence.
AFFIRMED.
SUMMERS, J., concurs.

. The errors assigned by the defendant are as follows:
1 and 2. The court erred in denying the motion to quash which urged that the petit jury was improperly constituted.
3. The court erred in granting the State’s challenge for cause of a prospective juror.
4. The court erred in denying defense challenges for cause of two prospective jurors.
5.The court erred in denying a mistrial motion based on a State’s witness’ allusion to other crimes of which the defendant was accused.
6 and 7. The court erred in allowing the introduction of certain physical evidence.
8. The court erred in denying a motion for directed verdict.
9. The court erred in allowing evidence of a prior criminal act of a defense witness.
*89310. The court’s jury instruction concerning accomplice testimony was erroneous.
11. The court erroneously allowed the jury to view documentary and physical evidence after it had retired to deliberate.
12. There was insufficient evidence to convict the defendant of armed robbery.
13. The court erred in denying the motion for new trial which reurged matters which were the subject of earlier objections.